BOOTH, Chief Judge,
dissenting.
The order of June 10, 1985 should be reversed and the December 1, 1983 grant of the application reinstated. The application was granted prior to the adoption of the so-called “drive-time” rule. [Rule 10-17.020(2)(b), Florida Administrative Code] and was for 60 beds under the then policy of HRS to grant beds above the actual numbers shown by “need methodology” in a minimum number (60 beds) necessary for economical operation of the facility. HRS has now reversed itself and, after a new rule and a de novo hearing, has rendered an order in pertinent part as follows:
HRS’s policy is to grant beds above the number computed through applying the need methodology in rural counties where residents do not have appropriate access to nursing home beds. At the time HRS made its initial determination on Heritage Hall HRS applied its policy in granting Heritage Hall’s application because it appeared that there was an access problem in DeSoto County, in that the only existing nursing home has consistently experienced a very high occupancy rate. The facts adduced at the de novo hearing, nearly a year later, indicate that there is access to residents of DeSoto County seeking nursing home care, within reasonable driving time....
[[Image here]]
The Hearing Officer has correctly interpreted the drive time rule contained in Rule 10-17.020(2)(b), F.A.C. ... Here, the drive time rule is satisfied and so cannot overcome the low need determination. There is a need for only a small portion of the 60 beds proposed by Heritage [Hjall. Heritage Hall has failed to establish any extenuating circumstances which would justify the grant of a certificate of need for construction of a 60-bed nursing home despite the low need projection....
The prior grant of the application was in accord with the existing law and policy, and evidenced a proper concern by HRS for the need of rural residents and families of nursing home patients to have access to the facilities. The order of HRS reversing its position on such matters should itself be reversed.